Defendant appeals from an order denying his motion to vacate and set aside a judgment entered on August 5, 1935, on inquest taken on June 24, 1935, and to declare the judgment null and void. Order reversed, without costs, and matter remitted to Special Term to take the proof of the parties and their counsel with respect to the disputed verification and the extent of defendant’s participation in this action after he attained his majority. Adel, Acting P. J., Wenzel, MacCrate, Beldock and Murphy, JJ., concur.